SEVERANCE AGREEMENT AND RELEASE OF CLAIMS

This Severance Agreement and Release of Claims ("Agreement") is entered into
between Dresser, Ltd., a Bermuda corporation ("DL"), Dresser, Inc., a Delaware
corporation ("DI" and with DL, collectively, the "Company") and Steven G. Lamb
("Employee").

WHEREAS, Employee's employment with the Company and each of its affiliates ended
effective December 20, 2004 (the "Termination Date"); and

WHEREAS, the Company and Employee wish to make special arrangements regarding
Employee's separation and to promote an orderly transition for both the Company
and Employee.

NOW, THEREFORE, in consideration of the mutual promises and other consideration
described herein, the Company and Employee agree as follows:

1. Separation of Employment

-- The Company and Employee agree that Employee's employment with the Company
and any and all of the Company's affiliates, including without limitation DL,
has ended effective December 20, 2004, and that Employee has no right or
expectation of reinstatement or rehire thereafter.



2. Severance

-- In exchange for the promises set forth in this Agreement and his Employment
Agreement with the Company dated October 8, 2002 (hereinafter the "Employment
Agreement"), and provided that there has been no breach by Employee of his
obligations under this Agreement or his continuing obligations under the
Employment Agreement, the Company will pay to Employee the consideration set
forth on Exhibit A hereto.



3. Mutual General Release

(a) Employee, on behalf of himself and his heirs, executors, successors, and
assigns, releases each of the Company, DEG Acquisitions LLC, First Reserve
Corporation and each investment fund that it manages or advises, First Reserve
GP IX, Inc. and each investment fund that it manages or advises, Odyssey
Investment Partners, LLC and each investment fund that it manages or advises,
and each of their respective affiliates, agents, employees, representatives,
officers, directors, trustees, subsidiaries, stockholders, and attorneys, and
the successors and assigns of each (collectively referred to as the "Company
Released Parties") from any claim, counterclaim or other action, whether known
or unknown, against the Company Released Parties, that Employee has or may have
arising under statute, common law, or otherwise (including, without limitation,
any dispute relating to Employee's employment with the Company or his separation
therefrom and any dispute arising under the Civil Rights Act of 1964 (as
amended), Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Employee Retirement Income Security Act, and any similar state or local
law regulating the employment relationship) arising prior to the date of
execution of this Agreement, whether as an employee, director, shareholder or
otherwise; provided that nothing herein shall be deemed to release (i) any
rights Employee may have to indemnification from the Company under its
certificate of incorporation, bylaws, or other agreements, or pursuant to the
Employment Agreement, (ii) any rights Employee may have to directors' and
officers' liability insurance coverage including but not limited to those rights
specified in Section 7.10 of the Employment Agreement, (iii) any rights Employee
may have to any benefits under any employee benefit program or plan of the
Company listed in Paragraph 3(a) of Exhibit A, (iv) any rights Employee may have
to continuation of health care coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or under Section 4980B of the Internal
Revenue Code or under ERISA Sections 601 through 609, (v) Employee's rights
under this Agreement, or (vi) Employee's Retained Rights as defined and
described in Section 3.7 of the Employment Agreement, as modified by this
Agreement. In addition, with respect to severance payments, and continued
participation in employee benefit plans and programs, Employee acknowledges and
agrees that this Agreement, including Exhibit A fully and completely resolves
all his rights under the Employment Agreement, and Article 4 of the Amended and
Restated Investor Rights Agreement by and among DL and its shareholders, dated
June 12, 2001, as amended (the "Investor Rights Agreement").



(b) The Company, on behalf of itself and DEG Acquisitions LLC, First Reserve
Corporation and each investment fund that it manages or advises, First Reserve
GP IX, Inc. and each investment fund that it manages or advises, Odyssey
Investment Partners, LLC and each investment fund that it manages or advises,
and each of their respective affiliates, agents, employees, representatives,
officers, directors, trustees, subsidiaries, stockholders, and attorneys, and
the successors and assigns of each (the "Company Parties") releases the
Employee, his heirs, executors, successors, and assigns, (collectively referred
to as the "Employee Released Parties") from any claim, counterclaim or other
action, whether known or unknown, against the Employee Released Parties, that
the Company Parties have or may have arising under statute, common law, or
otherwise (including, without limitation, any dispute relating to Employee's
employment with the Company or his separation therefrom and any similar state or
local law regulating the employment relationship) arising prior to the date of
execution of this Agreement. The Company Parties' release of the Employee
Released Parties hereunder does not include any claim the Company may have
against the Employee arising from any criminal act or omission, or willful or
intentional misconduct by the Employee.

4. Ownership and Protection of Intellectual Property and Confidential
Information

-- The Company and Employee agree that during his employment, Employee has
received and become acquainted with confidential, proprietary, and/or trade
secret information of the Company, its customers, and its affiliates. In
consideration for the benefits conferred under this Agreement, Employee
acknowledges and reaffirms the confidentiality and related obligations
previously agreed to in Article 4 of the Employment Agreement, the provisions of
which are incorporated by reference herein.



5. Return of Company Property

-- Employee agrees that he will return all materials required to be returned by
Section 4.3 of the Employment Agreement by the date of execution of this
Agreement; provided however, that Employee shall be entitled to keep the two
Company computers assigned to him for his use.



6. Covenant Not to Compete; Return of Payments

-- Employee agrees Employee will be bound by the non-compete, non-solicit,
noninterference, and other obligations previously agreed to in Article 5 of the
Employment Agreement (the "Non-Compete Obligations"), the provisions of which
are incorporated by reference herein. Without waiving or impairing any rights
the Company has to injunctive relief or monetary damages for any breach of the
Non-Compete Obligations, the parties agree that in the event of a willful and
material breach of the Non-Compete Obligations (a "Violation"), Employee shall
return to the Company a pro rata portion of all lump sum payments listed in
Exhibit A that represents accelerated payments of amounts otherwise payable
under Section 3.5(ii) of the Employment Agreement. Such pro ration shall be
expressed as one minus a fraction, the numerator of which is the actual number
of days elapsed from the Termination Date to the date of the first Violation,
and the denominator of which is (365 x 3 =) 1095. The return of such payments
pursuant to this provision shall not serve to limit in any way any damages that
may be asserted and proven by the Company or any other remedies the Company may
have for breach of the Non-Compete Obligations, including injunctive relief. Any
breach hereunder will be deemed willful if Employee fails to cure such breach to
the extent curable, within ten (10) business days after receiving written notice
thereof from the Company.



7. Public Statements

-- The parties agree that this document shall be kept confidential, unless and
until this document must be disclosed according to the rules of, or filed with,
the Securities and Exchange Commission or other governmental or self regulatory
body; provided further that Employee may disclose the terms of this Agreement to
his spouse, attorneys, financial and tax advisors, governmental taxing bodies,
and pursuant to lawful process.



8. Press Releases and Job References

--The Company will, to the extent practicable, give Employee the opportunity to
review and comment on any press release or statement issued concerning his
employment and termination. All job references for Employee shall be referred to
Mr. Patrick Murray who shall respond in accordance with a reference mutually
agreed to by Mr. Patrick Murray and Employee.



9. No Admission

-- This Agreement shall not in any way be construed as an admission by the
Company or any Released Party that it has acted wrongfully with respect to
Employee, or that Employee has any right to recover from the Company or any
Released Party.



10. Successors and Assigns

-- This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, legal representatives, and
assigns. However, neither this Agreement nor any right or duty hereunder shall
be assignable by Employee, his beneficiaries, or legal representatives.



11. Damages --

The parties hereto agree to waive any punitive damages arising from a breach of
this Agreement.



12. Reformation

-- If any provision of this Agreement is determined to be invalid, illegal, or
unenforceable, in whole or in part, neither the validity of the remaining parts
of such provision nor the validity of any other provision of this Agreement
shall in any way be affected thereby. In lieu of such invalid, illegal, or
unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in terms to such invalid, illegal, or
unenforceable provision as may be possible to be valid, legal, and enforceable.



13. No Mitigation

-- Employee shall have no obligation or duty to seek subsequent employment or
engagement as an employee (including self-employment) or as a consultant or
otherwise mitigate the Company's obligations under this Agreement. Payments and
benefits due under this Agreement shall not be reduced by any compensation
earned by Employee as an employee or consultant from any employment or
consulting arrangement after the Termination Date.



14. Governing Law

-- This Agreement shall be governed by the laws of the State of Delaware without
giving affect to principles of conflicts of law.



15. Cooperation

-- After the Termination Date, Employee shall cooperate with the Company, as the
Company may reasonably request, in connection with any litigation, claim, or
other dispute in which the Company is or may become a party or in any matter
involving corporate governance issues in subsidiaries of the Company of which
the Employee might still be an officer or director; provided that any such
cooperation or assistance requested shall not (except during the period of, and
to the extent specifically provided in, the consulting agreement referred to in
Exhibit A to this Agreement, the "Consulting Agreement") unreasonably interfere
or conflict with the obligations which Employee may have or owe to any other
employer or to Employee's personal affairs. The Company shall reimburse Employee
for all reasonable out-of-pocket expenses incurred by Employee in fulfilling
Employee's obligations under this Paragraph 15. If after the termination of the
Consulting Agreement, Employee's fulfillment of his obligations under this
Paragraph 15 exceeds three (3) calendar days in a month or fifteen (15) calendar
days in any 12-month period, measured from the first day in which Employee's
fulfillment of obligations under this Paragraph 15 commences, in addition to all
reasonable out-of-pocket expenses incurred, Employee shall be paid a mutually
agreeable amount for each additional day he fulfills his obligations under this
Paragraph 15. During the term of the Consulting Agreement, the obligations of
the Employee under this Paragraph 15 shall not exceed the service limits of the
Consulting Agreement. In connection herewith, Employee shall execute and return
to the Company in connection with the execution of this Agreement the
resignation letters attached hereto as Exhibit B.



16. Legal Fees

-- The Company shall reimburse Employee for reasonable attorneys' fees, costs
and related expenses incurred in connection with the negotiation, drafting,
implementation, interpretation, and enforcement of this Agreement.



17. Directors' and Officers' Liability Insurance

-- The Company will maintain directors' and officers' liability insurance for
Employee for a five (5) year period following the Termination Date at a level
equivalent to the most favorable and protective coverage for any active officer
or director of the Company.



18. Approvals

-- The Company represents and warrants to Employee that it has taken all
corporate action necessary to authorize this Agreement.



19. Waiver

-- No waiver of any breach of any term, provision, or condition of this
Agreement: (i) shall be effective unless it is in writing, (ii) shall be
construed or held to be an explicit or implicit waiver of, acquiescence in, or
consent to any further or succeeding breach of the same term, provision or
condition of this Agreement, or (iii) shall be construed or held to be an
explicit or implicit waiver of, acquiescence in, or consent to any breach of any
other term, provision or condition of this Agreement.



20. Beneficiaries

-- If Employee dies prior to receiving all of the amounts payable to him in
accordance with the terms of this Agreement, such amounts shall be paid to one
or more beneficiaries ("Beneficiaries"; each, a "Beneficiary") designated by
Employee in writing to the Company during his lifetime, or if no such
Beneficiary is designated, to Employee's estate. Such payments shall be made in
a lump sum to the extent so payable and, to the extent not payable in a lump
sum, in accordance with the terms of this Agreement. Employee, without the
consent of any prior Beneficiary, may change his designation of Beneficiary or
Beneficiaries at any time or from time to time by submitting to the Company a
new designation in writing.



21. Captions and Counterparts

-- The names of the paragraphs of this Agreement are for convenience of
reference only and do not constitute a part hereof. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.



22. Entire Agreement

-- In executing this Agreement, Employee is not relying on any oral
representation or statement by any employee, agent, or representative of the
Company regarding the subject matter, basis, or effect of the Agreement. Rather,
this Agreement, the Consulting Agreement, Articles 4 and 5 of the Employment
Agreement, and other provisions of the Employment Agreement referenced in this
Agreement, constitute the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior agreements with respect to
such matters. This Agreement may be modified or amended only by an instrument in
writing signed by both parties hereto.



23. Knowing and Voluntary Agreement

-- Employee acknowledges that he has carefully read this Agreement in its
entirety, that he fully understands its provisions and its final and binding
effect, and that he is signing this Agreement voluntarily. Employee further
acknowledges that he has been advised of his right to consult with an attorney
of his choosing prior to executing this Agreement. Employee has had the
opportunity to have this Agreement in his possession for at least twenty-one
days and has had that same period to consider whether to sign it. Employee may
revoke this Agreement within seven days of the date on which it is signed. After
the expiration of seven days this Agreement will become effective and legally
binding in all respects, with the first day after expiration of the revocation
period being the "Effective Date" for purposes of this Agreement.



[signatures follow]

 

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the day and year indicated below.

Dresser, Ltd.

Dated: February 16, 2005 By: /s/ Patrick M. Murray
Name: Patrick M. Murray
Its: Chief Executive Officer

Dresser, Inc.

Dated: February 16, 2005 By: /s/ Patrick M. Murray
Name: Patrick M. Murray
Its: Chief Executive Officer

Employee

Dated: February 11, 2005 /s/ Steve Lamb
Steven G. Lamb

 

EXHIBIT A

In consideration of the promises and obligations of Employee under the foregoing
Agreement, the Company will provide the following consideration:

1. A lump-sum severance payment in the amount of $6,255,599, less required
deductions and withholdings, and less any amounts already paid for periods
subsequent to the Termination Date, payable no later than ten (10) calendar days
following the Agreement's Effective Date, which consists of the following:

Accrued Amounts (Base Salary, Annual Bonus,
Signing Bonus, Retention Bonus) $            0

Severance Payment (including Retention and Other Bonus for 2004) $2,873,155

Lump Sum Payment under Company's SERP $ 760,717

Lump Sum Severance Payment of base salary and bonus per Section 3.5(ii) of the
Employment Agreement (subject to Paragraph 6 of this Agreement)
(Salary) $1,747,818
(Bonus) $ 873,909

2. Company outplacement services for one year (use company firm, no cash in
lieu).

3. Continued participation in the following employee benefit plans and programs
listed in Paragraph 3(a) below for three (3) years, and the lump sum present
value amount in cash in lieu of participation in the plans and programs listed
in Paragraph 3(b) below payable no later than ten (10) calendar days following
the Agreement's Effective Date:

(a) Medical Insurance (provided Employee's payments are made), basic life
insurance, and long term disability insurance (to the extent commercially
reasonably practicable and subject to reasonable and customary insurer
application and underwriting requirements under an endorsement to existing
policy), plus transfer of Paragon supplemental life insurance policy (to be
handled directly by Employee and at his expense), and full vesting and payment
of all benefits in the Dresser, Inc. Retirement and Savings Plan and the
Dresser, Inc. Supplemental Plan within 30 calendar days of execution of this
Agreement. Participation in Medical Insurance, basic life insurance and long
term disability will terminate upon commencement of participation of
substantially equivalent or better plans from subsequent employer.

(b) 401(k) and 401(k) Excess at $40,170 per year for three (3) years $ 104,869

Financial Planning and Tax Preparation for three (3) years $ 13,031

Country Club Dues through 2007 $ 17,502

4. The Company agrees that all of Employee's time options to purchase 100,000
shares of Company are fully vested and all of Employee's performance options to
purchase 100,000 shares of Company stock have been forfeited and cancelled.
Within 30 calendar days following the Agreement's Effective Date, the Company
and Employee agree that the remaining options (100,000) will be amended and
reissued to become exercisable until the close of business on the last business
day of 2006. Company shall establish prior to December 10, 2006 a suitable
Cashless Exercise Method (as defined below) for Employee to convert the
accumulated value in such options into Shares of Stock. Notwithstanding anything
set forth in the Amended and Restated Dresser, Ltd. Share Incentive Plan, as it
may be amended from time to time, Investor Rights Agreement, the letter from
Patrick M. Murray to Employee dated October 8, 2002 re: "Option Grants and
Shareholder Issues," or the Employment Agreement (collectively these four
documents shall be referred to as the "Option Rights Documents"), the parties
agree that such Option Rights Documents shall be deemed amended to the extent
necessary to accomplish the terms and provisions set forth in this Section 4 of
Exhibit A. Unless the context specifically indicates otherwise, defined terms in
this Section 4 of Exhibit A have the meanings assigned to them in the Investor
Rights Agreement. The "Cashless Exercise Method" means the method by which
Employee shall have the ability to receive shares upon exercise of his Stock
Rights through the withholding from the common stock payable upon the exercise
of the Stock Rights that number of shares which have a fair market value equal
to the exercise price of such Stock Rights and the amount of such federal,
state, and local taxes required to be withheld or collected with respect to the
exercise of the Stock Rights, and as to which written notification is provided
to Employee regarding the adoption, implementation and procedures applicable to
such method.

(a) Put Period. The Put Right shall apply only to Shares of Stock. In addition,
the Put Period shall be amended to be a five (5) business day period beginning
on the date which is on the earliest to occur of (i) five business days prior to
December 31, 2006, (ii) ten days after the expiration of any and all lock-up
obligations agreed to by Employee following an Initial Public Offering of the
common stock after which the common stock is qualified for exchange or trading
on a national securities exchange or on The NASDAQ National Market, or (iii)
five business days prior to the anticipated closing of any "Sale Transaction"
(as defined in Paragraph 4(b) below) in which consideration received on account
of shares of common stock consists solely of cash, equity securities listed on a
national securities exchange or on The NASDAQ National Market, or a combination
thereof (in which case the Put Right may be exercisable up until such closing);
provided that the Company shall have given the Employee twenty (20) calendar
days' advance written notice of any Initial Public Offering or Sale Transaction,
and if such notice has not been given to Employee, the Put Period shall be
extended until five (5) business days after the Employee has actual knowledge of
such Initial Public Offering or Sale Transaction; and provided further that such
Put Right may be exercised by Employee without any length of holding period
requirement of such Shares of Stock by Employee. Employee's execution of the
Consulting Agreement referred to in Paragraph 5 below shall be disregarded for
purposes of Employee's status as a "Terminated Stockholder" under the Investor
Rights Agreement. Provided further that such Put Right and the Optional
Repurchase (defined below) shall both terminate if, at the time the Put Right
would have otherwise commenced, either of the following occurs:

(1) there is then in place:

(a) a Cashless Exercise Method assisted by a broker available for Employee to
convert his options to Shares of Stock; and

(b) an effective Registration Statement for the sale of shares obtained by
Employee upon exercise of his options which permits the sale of such stock
through the Cashless Exercise Method assisted by a broker; or

(2) the Employee has received or is scheduled pursuant to a binding agreement to
receive a distribution or payment in connection with a Sale Transaction which is
no less favorable than any other holder of Shares of Stock (net of exercise
price of Stock Rights) consisting solely of cash and/or securities that (a) are
in a company that, immediately following the Sale Transaction, will have a
public market float in excess of $400 million, and (b) may be resold by Employee
in a brokers transaction without registration under the Securities Act within
the 90 day period following the closing of the Sale Transaction.

(b) A "Sale Transaction" as defined herein means (1) any merger or amalgamation
of DI and/or DL with or into another person or entity as a result of which the
respective holders of DI's and/or DL's then outstanding voting shares
immediately prior to such transaction own, immediately after such transaction,
voting shares of the survivor of such merger or amalgamation (whether DI and/or
DL or such other entity) or the parent entity of such survivor constituting less
than fifty percent (50%) of the voting power of such survivor, (2) the sale of
all or substantially all of DI's and/or DL's assets to any other person or
entity (other than a subsidiary of DI and/or DL respectively), or (3) any other
transaction or series of related transactions (other than as the result of the
issuance of newly issued shares or other securities by DI and/or DL in
circumstances to which clause (1) of this sentence does not apply) in which the
respective holders of DI's and/or DL's outstanding voting shares immediately
prior to such transaction own, immediately after such transaction, voting shares
of DI and/or DL constituting less than fifty percent (50%) of the voting power
of DI and/or DL respectively.

(c) Repurchase Rights. As set forth in Section 4.2 of the Investor Rights
Agreement, the Company's rights under Section 4.2 ("Optional Repurchase") shall
not accrue until the expiration of the Put Period (as the same may be modified
by Paragraph 4(g) and/or 4(i) below), at which point the Company may exercise
its repurchase rights by following the procedure set forth in Section 4.3.
Notwithstanding the language of Section 4.2, the Company's repurchase rights
shall apply only to Shares of Stock. In addition, the Company shall have no
right of repurchase under Section 4.2 if the Put Period occurs as a result of
the events described in clause (ii) or (iii) of Paragraph 4(a).

(d) Repurchase Price. The Repurchase Price in the case of a Put Period defined
in Paragraph 4(a)(i) shall be determined as of the last day of the month
preceding delivery of the Put Notice or Notice of Repurchase, as the case may
be. In the case of a Put Period defined in Paragraph 4(a)(ii), the Repurchase
Price shall be determined based upon the average of the publicly traded or bid
and ask prices of the Company's common stock for the period beginning three
trading days before and ending three trading days after the date the put is
exercised (a seven trading day period if the put is exercised on a trading day
and a six day period if the put is exercised on a Business day that is not a
trading day). In the case of a Put Period defined in Paragraph 4(a)(iii), the
Repurchase Price shall be based on the value received in a Sale Transaction;
provided that if the proceeds received by shareholders includes property other
than cash, the fair market value of such property shall be determined as of the
date of the Sale Transaction in accordance with the provisions of the Investor
Rights Agreement as modified by the provisions of this Paragraph 4(d). Any
provision to the contrary in the Investor Rights Agreement notwithstanding, if
the Employee objects to the Repurchase Price, in the case of a put where the Put
Period is defined in Paragraph 4(a)(i) or 4(a)(iii), or where the proceeds of a
Sale Transaction include property other than cash, or in the case of Repurchase
Rights by the Company, pursuant to Paragraph 4(c), he shall notify the Company
he wishes it to engage an investment bank for a fair market valuation of the
Purchase Price. The Company shall pay the undisputed portion of the Repurchase
Price as set forth in Section 4.5 of the Investor Rights Agreement. The Company
shall then submit a list of three investment banks (one of which shall be Morgan
Stanley) capable of co-leading an underwritten offering for the Company if it
were public, from which Employee shall select one to conduct the fair market
valuation as outlined in the Investor Rights Agreement. The fees and expenses of
such investment banker shall be paid as set forth in the Investor Rights
Agreement, provided Employee's portion of such fees shall not exceed $250,000,
and if such fees exceed $250,000, the Company shall pay any amounts in excess of
$250,000.

(e) Share Withholding. The Employee may irrevocably elect, in writing prior to
the date that the exercise price of any Stock Rights or the amount of tax to be
withheld is determined, to have withheld from the common stock payable upon the
exercise of the Stock Rights that number of shares whose fair market value most
nearly equals the exercise price of such Stock Rights and/or the amount of such
federal, state, and local taxes required to be withheld or collected with
respect to the exercise of the Stock Rights.

(f) No Adverse Amendment. Any amendment, interpretation or termination of any
Option Rights Documents that is inconsistent in any material respect with
Employees rights under this Exhibit A shall be disregarded with respect to, and
shall have no force or effect on, Employee.

(g) Remedies. Any of the provisions of this Section 4 to the contrary
notwithstanding, if the Company fails to establish a Cashless Exercise Method
prior to December 10, 2006, then (i) the exercise period of the Employee's Stock
Rights shall be extended until 21 days after the Cashless Exercise Method is
established, (ii) the Put Period shall be extended until 16 days after the
Cashless Exercise Method is established; and (iii) as of December 10, 2006, the
Employee's Put Rights shall apply to both Shares of Stock and Stock Rights.

(h) Restricted Payments Basket. The Company represents, warrants and covenants
to Employee that an annual restricted payments basket under financing agreements
between the Company and various lenders in effect as of the date of this
Agreement, for the repurchase of equity (the "Basket") would not apply in the
event of transactions described in Paragraph 4(a)(1) or Paragraph 4(a)(2) above.
In events other than those described in Paragraph 4(a)(1) or Paragraph 4(a)(2)
above, if payments due to Employee under this Section 4 determined without
regard to any amounts redeemed on or after the Put Notice, should exceed the
amount the Company would be permitted to pay in one year to Employee subject to
the Basket, the Company shall pay the maximum permissible amount to Employee
under the Basket immediately as soon as the amount becomes payable under this
Section 4, and shall pay the remaining balance due to Employee on the first day
of the immediately following year plus interest on such remaining balance at the
rate equal to the interest applied under Section 1 of this Exhibit A to discount
the Lump Sum Severance Payment to a lump sum present value. Amounts payable to
Employee under this Section 4 shall be paid hereunder notwithstanding any other
restrictions.

(i) Internal Revenue Code Section 409A Fail Safe. While it is the view of the
Employee and the Company, that the Employee's Stock Rights, and the put and call
arrangement set forth in this Agreement (the "Option Arrangement") is neither in
substance nor by intent deferred compensation generally or for purposes of
Internal Revenue Code Section 409A, as a result of the very broad and uncertain
potential definition of deferred compensation as set forth in Internal Revenue
Service Notice 2005-1 and the significant potential tax penalties that could
apply under Internal Revenue Code Section 409A, the Company and the Employee
hereby agree that, if the Employee or the Employee's legal counsel reasonably
determines that there is a material risk that the Option Arrangement may be
subject to the restrictions and penalties of Internal Revenue Code Section 409A,
and so notifies the Company in writing on or before December 1, 2005, the
Employee and the Company hereby agree that the Option Arrangement shall be
amended as follows:

At the sole election of the Employee by written notice (the "409A Notice"), on
or before December 1, 2005 to the Company either Alternative One or Alternative
Two as set forth below shall apply to modify the Option Arrangement (with any
payment being made, and disputes as to the amount being resolved, in accordance
with Paragraph 4(d) above):

Alternative One: Employee may by written notice, elect to end Employee's
participation in the Option Arrangement effective December 31, 2005 and receive
payment on or before December 31, 2005 equal to the Repurchase Price determined
as if Employee had exercised his Put Right on December 1, 2005 with respect to
the Put Period described under Paragraph 4(a)(i) above, unless at the time of
the 409A Notice the Employee has already exercised his Put Right in connection
with the acceleration of the Put Period as described in Paragraph 4(a)(ii)
and/or 4(a)(iii), in which case Employee shall be paid the Repurchase Price in
connection with that exercise on or prior to December 31, 2005.

Alternative Two: Employee may by written notice to the Company, elect to have
the Option Arrangement operate as designated, provided that regardless of the
date on which the Employee put or Company repurchase right is exercised, the
date of payment to the Employee shall be December 20, 2006, and if the date of
payment to the Employee is later than the date payment pursuant to the Employee
put or the Company repurchase right, would be made to the Employee by the
Company in the absence of this Alternative Two, the amount paid to Employee
hereunder shall be increased by interest for the period of delay at the interest
rate equal to the interest applied under Section 1 of this Exhibit A to discount
the Lump Sum Severance Payment to a lump sum present value. If Employee elects
this Alternative Two, the Company and Employee agree that the Put Period
described in Paragraph 4(a)(i) above shall be deemed to be the five (5) business
day period beginning on December 1, 2006.

This Paragraph 4(i) operates as the entire understanding between the parties
with respect to Internal Revenue Code Section 409A. The Company has not agreed
to indemnify against, make whole Employee for, or advance any money to Employee
with respect to any adverse consequences of the application of Section 409A,
including without limitation as a result of any payments that may be made other
than on the dates set forth in this Paragraph 4(i) as a result of Employee's
objection to the Company's calculation of the Repurchase Price. Employee agrees
to pay any taxes or other amounts imposed under Section 409A, and will
demonstrate such payments as reasonably requested by the Company.

5. Within 10 calendar days following the Effective Date, the Company and
Employee will enter into a two-year Consulting Agreement providing for an annual
consulting payment of $225,000 and otherwise substantially in the form attached
hereto as Exhibit A-1.

 

EXHIBIT A-1
CONSULTING AGREEMENT

This Consulting Agreement ("Agreement"), dated this 16th day of February, 2005
(the "Effective Date"), is entered into by and between Dresser, Inc., a Delaware
corporation ("Dresser") and Steven G. Lamb ("Consultant").



W I T N E S S E T H:



WHEREAS

, pursuant to the Severance Agreement and Release of Claims dated February __,
2005 (the "Severance Agreement"), Dresser and Consultant have agreed to execute
this Consulting Agreement;



WHEREAS

, as set forth in the Severance Agreement, certain provisions of Consultant's
Amended and Restated Executive Employment Agreement, dated as of October 8, 2002
(the "Employment Agreement"), are intended to remain in full force and effect;



NOW, THEREFORE

, for and in consideration of the mutual promises, covenants and obligations
contained herein, Dresser and Consultant agree as follows:



ARTICLE 1: CONSULTING RELATIONSHIP AND DUTIES

1.1 Dresser agrees to engage Consultant, and Consultant agrees to be engaged by
Dresser, beginning as of the Effective Date and continuing until the second
anniversary of the Effective Date (the "Term").

1.2 Beginning as of the Effective Date, Consultant shall be engaged as a
consultant to Dresser. As a consultant, Consultant will report directly to the
Chief Executive Officer of Dresser, and Consultant's duties will include such
functions and operations as may be reasonably requested from time to time by the
Chief Executive Officer, including without limitation assistance in transition
issues relating to Consultant's former role as Chief Executive Officer; provided
however, that in no event shall Consultant's duties to Dresser under this
Agreement exceed twenty (20) hours in any calendar month. Consultant agrees to
perform such functions and operations diligently and to the best of Consultant's
abilities. Consultant is an independent contractor under this Agreement and
shall be free to exercise his discretion and judgment as to the methods and
means of performing the services to be performed hereunder. Consultant is not an
employee of Company and will not by virtue of this Agreement be considered an
employee of Company for any purpose. Nothing contained in this Agreement shall
be construed as creating an agency relationship between Dresser or any of its
affiliates and Consultant. Consultant shall have no authority hereunder to bind
Dresser or any of its affiliates or make any commitments on behalf of Dresser or
any of its affiliates without Dresser's prior written consent. Consultant shall
not take any action in connection with his rendering of services hereunder which
he reasonably believes would cause any third party to assume that he has such
authority.

Consultant shall at all times comply with and be subject to such policies and
procedures as Dresser may establish from time to time, including, without
limitation, Dresser's Code of Business Conduct (the "Code of Business Conduct"),
which at any time during the period of his consulting relationship with Dresser
have been furnished in writing to Consultant.



Consultant acknowledges and agrees that Consultant owes a fiduciary duty of
loyalty, fidelity, and allegiance to act at all times in the best interests of
Dresser and its affiliates and to do no act which would, directly or indirectly,
injure any such entity's business, interests, or reputation. It is agreed that
any direct or indirect interest in, connection with, or benefit from any outside
activities, particularly commercial activities, which interest might in any way
adversely affect Dresser or its affiliates, involves a possible conflict of
interest. In keeping with Consultant's fiduciary duties to Dresser, Consultant
agrees that Consultant shall not knowingly become involved in a conflict of
interest with Dresser or its affiliates, or upon discovery thereof, allow such a
conflict to continue. Moreover, Consultant shall not engage in any activity that
is reasonably likely to involve a possible conflict of interest without first
obtaining approval in accordance with Dresser's policies and procedures.

ARTICLE 2: COMPENSATION



From the Effective Date to the "Date of Termination" (as defined below),
Consultant's annual consulting fee shall be $225,000 per year, which annual
consulting fee shall be paid no less frequently than monthly.



Consultant shall be solely responsible for the payment of any and all of his
required contributions and/or taxes, including without limitation: federal,
state and/or local income taxes and withholding; workers' compensation payments;
federal and state unemployment insurance payments; and social security taxes.

 

ARTICLE 3: TERMINATION AND EFFECTS OF TERMINATION



Consultant's consulting relationship with Dresser shall be terminated (i) upon
the death of Consultant, (ii) upon Consultant's "Permanent Disability" (as
defined below), (iii) at any time by Dresser upon thirty (30) days' notice to
Consultant, (iv) by Consultant upon thirty (30) days' notice to Dresser, for any
or no reason, or (v) upon expiration of the Term. Termination of the consulting
relationship as a result of the expiration of the Term shall not be considered a
termination under any other clause of this Section 3.1, or under Section 3.2 or
3.4. The first date that any of the events described in clauses (i) through (v)
above becomes effective is the "Date of Termination." "Permanent Disability"
means Consultant's physical or mental incapacity to perform his duties hereunder
with or without reasonable accommodation for a period of not less than ninety
(90) days within a given twelve (12) month period, with such condition likely to
remain continuously and permanently as determined by a physician mutually
selected by the Consultant and Dresser.

The Company shall pay the annual consulting fee after the Date of Termination
and through the expiration of the Term only if Consultant's consulting
relationship is terminated by the Company for any reason other than (a)
Consultant's material breach of any provision of this Agreement, the Employment
Agreement, or the Severance Agreement, or (b) any continuing or repeated failure
to perform the duties as requested in writing by the Chief Executive Officer
after Consultant has been afforded a reasonable opportunity (not to exceed 30
days) to cure such breach. In addition, if Consultant is receiving payments
pursuant to this paragraph 3.2 and later is found by the Company to breach any
provision of the Employment Agreement or the Severance Agreement, payments under
this paragraph shall immediately cease.

The payment of any monies to Consultant under this Agreement after the Date of
Termination does not constitute an offer or a continuation of the consulting
relationship of Consultant. In no event shall Consultant represent or hold
himself out to be an employee or consultant of Dresser after the Date of
Termination. Consultant shall be responsible for any and all federal, state, or
local taxes that arise out of any payments to Consultant hereunder (subject to
the obligation of Dresser under law to submit to the applicable taxing
authorities any amounts withheld from Consultant's compensation on account of
any such taxes).

During any period during which any monies are being paid to Consultant under
this Agreement after the Date of Termination, Consultant shall provide
reasonable levels of assistance to Dresser in answering questions concerning the
business of Dresser, transition of responsibility, or litigation (collectively,
"Transition Assistance"), provided that all out of pocket expenses of Consultant
reasonably incurred in connection with such assistance are fully and promptly
reimbursed and that if such Transition Assistance exceeds three (3) calendar
days in a month or fifteen (15) calendar days in any twelve (12) month period
measured from the first day such Transition Assistance begins, Consultant shall
be paid a mutually agreeable amount for each additional day of Transition
Assistance in addition to the payment of all of his out of pocket expenses;
provided however, that such Transition Assistance shall not interfere or
conflict with the obligations which Consultant may owe to any other employer.

ARTICLE 4: OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL
INFORMATION

All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Consultant, individually or in conjunction with others, during Consultant's
consulting relationship (or prior employment) with Dresser or its affiliates
(whether during business hours or otherwise and whether on Dresser's premises or
otherwise) which relate to the business, products or services of Dresser or its
affiliates (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer's organizations or within the organization of acquisition
prospects, or marketing and merchandising techniques, prospective names, and
marks), and all writings or materials of any type embodying any of such items,
shall be the sole and exclusive property of Dresser or its affiliates, as the
case may be, and shall be treated as "work for hire."



Consultant acknowledges that the businesses of Dresser and its affiliates are
highly competitive and that their strategies, methods, books, records, and
documents, their technical information concerning their products, equipment,
services, and processes, procurement procedures and pricing techniques, the
names of and other information (such as credit and financial data) concerning
their customers and business affiliates, all comprise confidential business
information and trade secrets which are valuable, special, and unique assets
which Dresser or its affiliates use in their business to obtain a competitive
advantage over their competitors. Consultant further acknowledges that
protection of such confidential business information and trade secrets against
unauthorized disclosure and use is of critical importance to Dresser and its
affiliates in maintaining their competitive position. Consultant hereby agrees
that Consultant will not, at any time during or after his consulting
relationship with Dresser, make any unauthorized disclosure of any confidential
business information or trade secrets of Dresser or its affiliates, or make any
use thereof, except in the carrying out of his responsibilities hereunder.
Confidential business information shall not include information in the public
domain (but only if the same becomes part of the public domain through a means
other than a disclosure prohibited hereunder). The above notwithstanding, a
disclosure shall not be unauthorized if (i) it is required by law or by a court
of competent jurisdiction or (ii) it is in connection with any judicial,
arbitration, dispute resolution or other legal proceeding in which Consultant's
legal rights and obligations as an employee or under this Agreement are at
issue; provided, however, that Consultant shall, to the extent practicable and
lawful in any such events, give prior notice to Dresser of his intent to
disclose any such confidential business information in such context so as to
allow Dresser or its affiliates an opportunity (which Consultant will not
oppose) to obtain such protective orders or similar relief with respect thereto
as may be deemed appropriate.



All written materials, records, and other documents made by, or coming into the
possession of, Consultant during the period of Consultant's consulting
relationship (or prior employment) by Dresser or term as a director of Dresser
which contain or disclose confidential business information or trade secrets of
Dresser or its affiliates shall be and remain the property of Dresser, or its
affiliates, as the case may be. Upon termination of Consultant's consulting
relationship or status by Dresser, for any reason, Consultant promptly shall
deliver the same, and all copies thereof, to Dresser.

ARTICLE 5: OTHER AGREEMENTS

5.1 Consultant agrees that it is a material inducement to Company to execute
this Agreement that Consultant continue to perform his obligations under the
Employment Agreement and the Severance Agreement, including without limitation
Article 5 of the Employment Agreement.

ARTICLE 6: MISCELLANEOUS

6.1 For purposes of this Agreement, the terms "affiliate" or "affiliated" mean
an entity or entities in which Dresser or Dresser Ltd. a Bermuda corporation has
a 20% or more direct or indirect equity interest or entity or entities that have
a 20% or more direct or indirect equity interest in Dresser or Dresser Ltd.

6.2 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Consultant or Dresser, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to Dresser: Dresser, Ltd. 15455 Dallas Parkway, Suite 1100, Addison, TX
75001, (or Dresser's current headquarters address) to the attention of the
Vice-President & General Counsel.

With a copy to: William Macaulay, care of First Reserve Corporation at its most
recent business address.

If to Consultant: To his last known personal residence.

This Agreement shall be governed by and construed and enforced, in all respects
in accordance with the law of the State of Delaware, without regard to
principles of conflicts of law, unless preempted by federal law, in which case
federal law shall govern; provided, however, that the rules of the American
Arbitration Association shall govern in all respects with regard to the
resolution of disputes hereunder as provided in Section 6.6.

No failure by either party hereto at any time to give notice of any breach by
the other party of, or to require compliance with, any condition or provision of
this Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

It is a desire and intent of the parties that the terms, provisions, covenants,
and remedies contained in this Agreement shall be enforceable to the fullest
extent permitted by law. If any such term, provision, covenant, or remedy of
this Agreement or the application thereof to any person, association, or entity
or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.

It is the mutual intention of the parties to have any dispute concerning this
Agreement resolved out of court. Accordingly, the parties agree that any such
dispute shall, as the sole and exclusive remedy, be submitted for final and
binding arbitration under the rules of the American Arbitration Association.
Such arbitration shall be held in Dallas, Texas before a single arbitrator
chosen in accordance with such rules; provided, however, that Dresser, on its
own behalf and on behalf of its affiliates, shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any breach or the continuation of any breach of the provisions of
Article 4 of this Agreement and Consultant hereby consents that such restraining
order or injunction may be granted without the necessity of Dresser posting any
bond. The parties agree that the resolution of any dispute concerning this
Agreement through any of the means set forth in this Section 6.6 shall be final
and binding.

This Agreement shall be binding upon and inure to the benefit of Dresser, its
successors in interest, or any other person, association, or entity which may
hereafter acquire or succeed to all or substantially all of the business assets
of Dresser by any means, whether indirectly or directly, and whether by
purchase, merger, consolidation, or otherwise. Consultant's rights and
obligations under this Agreement are personal and such rights, benefits, and
obligations of Consultant shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, without the
prior written consent of Dresser, other than in the case of death or Permanent
Disability of Consultant.

This Agreement, the Employment Agreement and Severance Agreement, replace and
merge any previous agreements and discussions pertaining to the subject matter
covered herein. Any modification of this Agreement will be effective only if it
is in writing and signed by each party whose rights hereunder are affected
thereby.

Dresser agrees to indemnify Consultant for any job-related liability to the
fullest extent permitted under Dresser's by-laws, other applicable
indemnification agreements and/or under applicable law.

 

IN WITNESS WHEREOF

, Dresser and Consultant have duly executed this Agreement in multiple originals
to be effective on the Effective Date.





DRESSER, INC.



 

 

By: /s/ Patrick M. Murray

Name: Patrick M. Murray

Title: Chief Executive Officer



CONSULTANT



 

 

 

/s/ Steve Lamb

Steven G. Lamb



 

 

Exhibit B

Resignations Letters

 

 

 

 

To: The Board of Directors of

DRESSER, INC.

(the "Company")



I hereby resign from the Board of Directors of the Company, effective December
20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

To: The Board of Directors of

DRESSER HOLDINGS, LTD.

(the "Company")



I hereby resign from the Board of Directors and the position of President of the
Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

 

 

 

To: The Board of Directors of

DRESSER, LTD.

(the "Company")



I hereby resign from the Board of Directors and the positions of Chief Executive
Officer and Deputy Chairman of the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

 

 

 

To: The Board of Directors of

DI CANADA, INC.

(the "Company")



I hereby resign from the position of President of the Company, effective
December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

 

To: The Board of Directors of

DRESSER CHINA, INC.

(the "Company")



I hereby resign from the positions of President and Chief Executive Officer of
the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

To: The Board of Directors of

DRESSER ENTECH, INC.

(the "Company")



I hereby resign from the positions of President and Chief Executive Officer of
the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

To: The Board of Directors of

DRESSER HOLDINGS, INC.

(the "Company")



I hereby resign from the positions of President and Chief Executive Officer of
the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

 

To: The Board of Directors of

DRESSER INTERNATIONAL, INC.

(the "Company")



I hereby resign from the positions of President and Chief Executive Officer of
the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

To: The Board of Directors of

DRESSER RE, INC.

(the "Company")



I hereby resign from the positions of President and Chief Executive Officer of
the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

To: The Board of Directors of

DRESSER RUSSIA, INC.

(the "Company")



I hereby resign from the positions of President and Chief Executive Officer of
the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

To: The Board of Directors of

LVF HOLDING CORPORATION

(the "Company")



I hereby resign from the positions of President and Chief Executive Officer of
the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

To: The Board of Directors of

MODERN ACQUISITION, INC.

(the "Company")



I hereby resign from the positions of President and Chief Executive Officer of
the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

To: The Board of Directors of

RING-O VALVE, INC.

(the "Company")



I hereby resign from the positions of President and Chief Executive Officer of
the Company, effective December 20, 2004.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

Date: 11 Feb. 05

 

 

 

 

Mr. Giuseppe Bianchi

Chairman of the Board of Directors

of DRESSER ITALIA S.R.L.

Via Italo Betto n. 11

27058 - Voghera (Pavia)

 

BY REGISTERED MAIL

 

 

Mr. Luigi Raffaele

Chairman of the Statutory Auditors

of DRESSER ITALIA S.R.L.

Via Andrea Costa, 2

20131 Milano

BY REGISTERED MAIL

 

Date, 11 Feb. 05

 

Subject:

Resignation from the office of director of Dresser Italia S.r.l. (the "Company")





 

Effective from the date of the receipt of this letter, the undersigned hereby
irrevocably resigns as a director of the Company.



By execution of this letter, the undersigned declares to have no further claims
against the Company in relation with said office.



 

Yours faithfully,



 

 

 

 

/s/ Steve Lamb

Steven Gorbandt Lamb

To: The Board of Directors of

DRESSER, INC.

(the "Company")



I hereby confirm my resignation from the positions of President and Chief
Executive Officer of the Company, effective December 20, 2004, under the terms
and conditions of the Severance Agreement and Release of Claims dated February
16, 2005.

 

 

 

/s/ Steve Lamb

Steven G. Lamb

 

Date: 11 Feb. 05

 

 